  4:19-cv-03049-RGK-MDN Doc # 88 Filed: 04/16/21 Page 1 of 1 - Page ID # 618


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

LISA J. JERABEK,

                       Plaintiff,                                    4:19CV3049

        vs.                                                            ORDER

THOMAS J. VILSACK, as Secretary of
Department of Agriculture; and HOWARD-
GREELEY FARM SERVICE AGENCY, a
Nebraska branch office of the USDA Farm
Service Agency;

                       Defendants.

        This matter comes before the Court on Defendants’ Motion to Strike Jury Demand
(Filing No. 80). Defendants move to strike Plaintiff’s jury demand as to her Second Cause of
Action for reprisal for engaging in EEO activity under the Age Discrimination in Employment
Act, 29 U.S.C. 621, et seq., (“ADEA”) set forth in Plaintiff’s Amended Complaint (Filing No.
26). Plaintiff has filed a Notice of No Objection (Filing No. 87) to the motion.

        Accordingly,

        IT IS ORDERED: Defendants’ Motion to Strike Jury Demand (Filing No. 80) is
granted. Plaintiff’s jury demand as to her Second Cause of Action for reprisal under the ADEA
is stricken.


        Dated this 16th day of April, 2021.

                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
